PER CURIAM.
We find no error in the lower court’s conclusion that appellant is obliged to pay a downward adjustment of the applicable child support guidelines amount. A “change of circumstances” adequate to support the order is manifest from a comparison of the existing stipulation, which has no provision for ongoing monetary support in any amount, and the guidelines.1 In the event that appellant’s previous payments have satisfied any part of the support ordered, upon presentation of proper proof, she would be entitled to credit.
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.

. We do not address appellant's URESA issues because they are moot in light of our conclusion that the requisite “change of circumstances” required under Florida law is present and because they were not properly preserved by presentation to the court below.